MR. JUSTICE BOTTOMLY:
I concur in the result reached in the majority opinion, but I dissent from that portion of the majority opinion which is herewith quoted and italicized as follows:
“It is clear that the legislature intended to tax all insurance proceeds above $50,000. Any lesser proceeds, however payable amd regardless of form or named beneficiaries, who may or may not receive the proceeds as trustee, are not taxable.” Emphasis supplied.
See dissent in the companion case Matter of Estate of Cline, 132 Mont. 328, 317 Pac. (2d) 875, for full statement of my views.
MR. JUSTICE ADAIR, dissents.